UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4279


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON CARMICHAEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cr-00211-FL-1)


Submitted:   December 23, 2015             Decided:   January 12, 2016


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Carmichael pled guilty to possession of a firearm and

ammunition     by     a   convicted     felon.            The   district      court    varied

upward and sentenced Carmichael to 72 months’ imprisonment.                                   On

appeal,     Carmichael         argues   that        the    district      court       erred    by

applying a two-level enhancement for possessing a stolen firearm

and by imposing a four-level upward variance.                         We affirm.

       We    review       a    sentence       for    procedural         and     substantive

reasonableness,           applying      “an       abuse-of-discretion               standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                                “In assessing

the district court’s calculation of the Guidelines range, we

review its legal conclusions de novo and its factual findings

for clear error.”             United States v. Cox, 744 F.3d 305, 308 (4th

Cir.   2014).         “Sentencing       judges       may       find   facts    relevant       to

determining      a     Guidelines       range        by    a     preponderance        of     the

evidence,” id. (internal quotation marks omitted), that is, the

court must find these facts “more likely than not” to be true,

see United States v. Kiulin, 360 F.3d 456, 461 (4th Cir. 2004).

Having      reviewed      the    record,      we     conclude         that    the    district

court’s finding that the firearm Carmichael possessed was more

likely than not stolen was not clearly erroneous.                              Although the

firearm’s owner believed that the firearm had been mislaid, the

district court was not required to agree with this conclusion in

light of the facts indicating otherwise.

                                              2
       Carmichael also challenges the upward variance imposed by

the    district     court.        A    district        court   “has     flexibility    in

fashioning a sentence outside of the Guidelines range,” and need

only “‘set forth enough to satisfy the appellate court that it

has considered the parties’ arguments and has a reasoned basis’”

for its decision.         United States v. Diosdado-Star, 630 F.3d 359,

364 (4th Cir. 2011) (quoting Rita v. United States, 551 U.S.

338, 356 (2007)) (alteration omitted).                     “In reviewing a variant

sentence,     we       consider       whether        the   sentencing       court   acted

reasonably both with respect to its decision to impose such a

sentence and with respect to the extent of the divergence from

the sentencing range.”                United States v. Washington, 743 F.3d

938, 944 (4th Cir. 2014) (internal quotation marks omitted).

Having reviewed the record and the district court’s thorough

explanation       of    its   sentence,         we    conclude       that   Carmichael’s

variance sentence is reasonable.

       Accordingly, we affirm the judgment of the district court. ∗

We    dispense     with   oral    argument       because       the    facts   and   legal




       ∗
       We note that, as Carmichael asserts in his reply brief,
the Government’s brief contains several factual statements that
are unsupported by the record.      We decline to consider such
allegations on appeal. See Colonial Penn Ins. Co. v. Coil, 887
F.2d 1236, 1239 (4th Cir. 1989) (“[A]n appellate court normally
will not consider facts outside the record on appeal.”).


                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4